UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7660


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY KENNEDY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:05-cr-00815-HMH-1)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Kennedy, Appellant Pro Se.        Elizabeth Jean
Howard, Regan Alexandra Pendleton, Assistant United States
Attorneys, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Anthony Kennedy appeals the district court’s

order    denying   his   18   U.S.C.    § 3582(c)(2)    (2012)    motion     for

sentence reduction.        We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.      United   States     v.     Kennedy,   No.   6:05-cr-00815-HMH-1

(D.S.C. Sept. 24, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this     court    and   argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                        2